     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 1 of 36




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

RICKEY L. TUCKER,

                         Plaintiff,

                vs.                                       CIV. ACTION NO. _______________

INTERFACE INC.,                                           JURY TRIAL DEMANDED
doing business as Interface, and
JOHNNY PRESTRIDGE,

                         Defendants.


                               COMPLAINT FOR DAMAGES

      COMES NOW Plaintiff Rickey L. Tucker, by and through the Undersigned

Counsel of Record, and hereby files this Complaint for Damages against Defendants

Interface, Inc., doing business as Interface, and Johnny Prestridge, respectfully

showing the Court as follows:

                              I. JURISDICTION AND VENUE

                                                   1.

      Plaintiff Rickey L. Tucker brings the above-captioned case pursuant to: (a)

the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601, et seq.,

(“FMLA”) for interference and retaliation; (b) 42 U.S.C. §§ 2000e, et seq., Title VII

                                                   Page 1 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 2 of 36




of the Civil Rights Act of 1964, as amended, (“Title VII”) for race discrimination

and retaliation; (c) 42 U.S.C. § 1981, the Civil Rights Act of 1866, as amended by

the Civil Rights Act of 1981 (“Section 1981”) for race discrimination and retaliation;

(d) 29 U.S.C. §§ 621, et seq., Age Discrimination in Employment Act of 1967, as

amended, (“ADEA”) for age discrimination and retaliation; and (e) the laws of the

State of Georgia for intentional infliction of emotional distress, as well as negligent

retention and supervision.

                                                   2.

      The United States District Court for the Northern District of Georgia, Newnan

Division, (“Court”) is vested with original jurisdiction pursuant to 28 U.S.C. § 1331

because the above-captioned complaint involves the laws of the United States and

with supplemental jurisdiction pursuant to 28 U.S.C. § 1367 because the State law

claims arise from the same nucleus of operative facts as the Federal law claims.




                                                   Page 2 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 3 of 36




                                                   3.

      Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants are located,

and a substantial part of the events giving rise to the asserted claims occurred in, the

Northern District of Georgia, Newnan Division, and the unlawful conduct forming

the basis of the above-captioned complaint occurred in the Northern District of

Georgia, Newnan Division.

                                                   4.

      Prior to commencing the above-captioned case, Plaintiff satisfied all

administrative prerequisites to institute this action. Specifically, Plaintiff timely

filed a Charge of Discrimination with the Equal Employment Opportunity (“EEOC”)

within one-hundred-and-eighty (180) calendar days from the day the discrimination

took place (Charge No. 410-2019-06929) and Plaintiff has timely commenced the

above-captioned case within ninety (90) days of receipt of the Notice of Right to

Sue, dated April 28, 2021.




                                                   Page 3 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 4 of 36




                                              II. PARTIES

                                                   5.

      Plaintiff Rickey L. Tucker (“Tucker” or “Plaintiff”) is a sixty-two (62) year

old African-American male, who is a citizen of the United States, resident of the

State of Georgia, subject to this Court’s jurisdiction, and entitled to bring the claims

asserted in the above-captioned case.

                                                   6.

      At all relevant times, Tucker was an “employee” within the meaning of,

among other laws, FMLA, 29 U.S.C. § 2611, Title VII, 42 U.S.C. § 2000e(f), and

the ADEA, 29 U.S.C. § 630.

                                                   7.

      Defendant Interface, Inc., doing business as Interface, (“Interface”) is a

Georgia corporation providing commercial flooring products affecting inter-State

commerce through its facilities with a principle office located at 1280 West

Peachtree Street, NW, Atlanta, Georgia 30309.

                                                   8.

      Interface operates a facility located at 1503 Orchard Hill Road, LaGrange,

Georgia 30240 (“LaGrange Location”).


                                                   Page 4 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
      Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 5 of 36




                                                   9.

      Interface is an “employer” with the meaning of, among other laws, FMLA, 29

U.S.C. § 2611, Title VII, 42 U.S.C. § 2000e, and the ADEA, 29 U.S.C. 603, with

more than fifty (50) employees for each working day in each of the twenty (20) or

more calendar weeks in the current or preceding calendar year while engaging in

inter-state commerce.

                                                  10.

      Interface may be served with process through Corporation Service Company,

2 Sun Court, Suite 400, Peachtree Corners, Georgia 30092.

                                                  11.

      Defendant Johnny Prestridge (“Prestridge”) is and was, at all relevant times,

a citizen of the United States, resident of the State of Georgia, and subject to the

jurisdiction of this Court.




                                                   Page 5 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 6 of 36




                                                  12.

      Prestridge was, at all relevant times, Interface’s Manager at the LaGrange

Location, involved in the day-to-day operation of the LaGrange Location and

regularly exercised authority to: (a) hire and terminate employees, (b) determine the

schedules and assignments for employees, (c) supervise employees, and (d)

otherwise control operation of the LaGrange Location.

                                                  13.

      At all relevant times, Prestridge supervised Tucker while participating in the

unlawful interference, as well as discriminatory, retaliatory, and tortious conduct

described herein.

                                                  14.

      Prestridge may be served with process at the LaGrange Center located at 1503

Orchard Hill Road, LaGrange, Georgia, 30240.

                               III. FACTUAL ALLEGATIONS

                                                  15.

      Tucker re-alleges and incorporates each and every preceding Paragraph of the

above-captioned complaint as if set forth fully herein.




                                                   Page 6 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 7 of 36




                                                  16.

      Interface provides commercial flooring products through Locations in the

United States, Canada, and Brazil.

                                                  17.

      Tucker, sixty-two (62) year old African-American male, was formerly

employed by Interface as a Sample Coordinator and, at all relevant times, Tucker’s

wife was diagnosed with, and receiving treatment for, cancer.

                                                  18.

      At all relevant times, Tucker was a member of a protected class, a qualified

individual, and/or covered by Title VII, Section 1981, and/or the FMLA.

                                                  19.

      In or about July 1982, Tucker began working at Interface, where Tucker

served as a Print Operator before becoming a Sample Coordinator at the LaGrange

Location.




                                                   Page 7 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 8 of 36




                                                  20.

      As a Sample Coordinator, Tucker was responsible for fulfilling sample orders

operating order devices, operating equipment required to ship carpet samples,

assisting the loading of samples, and performing other related duties and tasks

assigned by management.

                                                  21.

      While employed by Interface, Tucker diligently performed all tasks while

meeting or exceeding all performance expectations.

                                                  22.

      After commencing employment with Interface in 1982, Tucker was

supervised by several Managers, who did not take any adverse employment actions

related to Tucker’s attendance, performance, and/or professionalism.

                                                  23.

      In or about July 2016, Prestridge became Manager of the LaGrange Location.

                                                  24.

      Immediately upon becoming Manager of the LaGrange Location, Prestridge

began harassing and discriminating against Tucker based upon Tucker’s race and

age. For example, Prestridge constantly directed Tucker to perform duties and tasks


                                                   Page 8 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 9 of 36




that were outside of Tucker’s job description, including, but not limited to, cleaning

the parking lot and attending meetings prior to Tucker’s shift. If Tucker did not

“grin and bow” or exhibit other mannerisms of subjugation, Prestridge criticized

Tucker.    Prestridge did not subject the non-African-American or significantly

younger employees to the same treatment.

                                                  25.

      During the course of employment, Tucker’s wife was diagnosed with, and

began receiving treatment for, cancer (serious heal condition). Because Tucker was

required to care for his wife while she received cancer treatments, Tucker obtained,

from Human Resources (“HR”), the required FMLA certification, which was

completed by a physician and returned to HR. In or about January-February 2019,

Interface approved Tucker’s request for intermittent FMLA leave.

                                                  26.

      Despite the approved intermittent FMLA leave, Defendants interfered with

Tucker’s rights under the FMLA. For example, Defendants never notified Tucker

of Tucker’s rights-and-responsibilities while on FMLA leave. Moreover, although

permitted to schedule and work half-days, which was necessary to provide case and

assistance to Tucker’s wife who was receiving cancer treatment, Prestridge would


                                                   Page 9 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 10 of 36




not allow Tucker to work half-days. Additionally, although Tucker was afforded a

grace-period, if Tucker arrived at work even one (1) minute after the scheduled shift

time, Prestridge sought to write-up Tucker.

                                                  27.

      Whenever Prestridge interfered with Tucker’s FMLA rights, or harassed,

discriminated against, or subjected Tucker to unprofessional treatment, Tucker

complained to Jerry Hall (“Hall”), Interface’s Manager of Customer Development.

Similarly, Tucker complained to Brad Spratlin (“Spratlin”), Interface’s Human

Resources Manager. In response, Spratlin stated, “How will you feel if you have to

go home and say you got fired because you didn’t do what your manager asked you

to do?” However, Hall and Spratlin refused and failed to take any remedial action

based upon Tucker’s complaints about race-based and age-based discrimination.

                                                  28.

      Immediately            following         Tucker’s          complaints           about        interference,

discrimination, and other unlawful employment practices, Defendants engaged, by

and through Defendants’ agents, representatives, and/or employees, in a retaliatory

campaign against Tucker. For example, Prestridge would often make negative

comments concerning Tucker in the presence of other Interface employees.


                                                   Page 10 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 11 of 36




Prestridge prevented Tucker from working overtime hours necessary to complete

professional duties. Moreover, Prestridge sent other Interface employees to harass

and micromanage Tucker.

                                                  29.

      More egregiously, following Tucker’s complaints about interference,

harassment, as well as age and race discrimination, Defendants began to write-up

and verbally counsel Tucker without reason or justification. For example, although

Tucker had an abundance of sick leave available, personal time off, and vacation

leave, as well as approved FMLA intermittent leave, anytime Tucker was late (even

one minute late) while caring for Tucker’s wife, Defendants would counsel Tucker.

Although Defendants were aware of Tucker’s need to care for his wife, Defendants

continued to harass Tucker without reason or justification.

                                                  30.

      Despite the unjustified counseling and write-ups, as well as Defendants’

failure to provide Tucker with an FMLA rights-and-responsibility notice, Tucker

made every effort to address any and all performance and/or attendance issues at

Interface.




                                                   Page 11 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
    Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 12 of 36




                                                  31.

      In or about late June 2019, James White (“White”) and Travis Copeland

(“Copeland”), Interface employees, advised Tucker that another Interface employee,

Dakota McClellan (“McClellan”), thirty (30) year old, Caucasian female, advised

them that she would replace Tucker within a week.

                                                  32.

      Consistent with White’s and Copeland’s advisement, on or about July 4, 2019,

Defendants terminated Tucker’s employment, purportedly due to tardiness caused

by Tucker’s approved leave to care for his wife and insubordination.

                                                  33.

      Prior to terminating Tucker’s employment, Defendants never provided

Tucker, who accrued substantial leave, with an FMLA rights-and-responsibilities

notice (or any other information or policies concerning leave/attendance).

Moreover, several other non-African-American and significantly younger Interface

employees were repeatedly tardy, late, and/or absent without reprimand and/or

termination of employment. For example, Lisa Nelson (“Nelson”) (Caucasian Yarn

Technician), Lewis Woodward (“Woodward”) (Caucasian Yarn Technician), Diane

Dean (“Dean”) (Caucasian Yarn Prep Technician), and Barbara Young (“Young”)


                                                   Page 12 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 13 of 36




(Caucasian Yarn Prep Technician) were often tardy, late, and/or absent from work

without any adverse employment actions. Woodward often slept on the clock in

violation of Interface rules and policies. Although observing Woodward’s conduct

and behavior, Prestridge never reprimanded or terminated Woodward’s

employment.

                                                  34.

      As Copeland predicted, Defendants replaced Tucker with McClellan, a thirty

(30) year old Caucasian female.

                                                  35.

      Although Tucker diligently performed, Defendants treated, by and through

Defendant’s agents, representatives, and/or employees, Tucker unequivocally and

significantly less favorably than non-African-American and younger co-workers,

including, but not limited to, Woodward, McClellan, Nelson, Dean, and Young, who

were in similar and comparable positions at Interface.

                                                  36.

      Defendants terminated Tucker’s employment and punished Tucker, who

sought to exercise FMLA intermittent leave to care for Tucker’s wife, who was

receiving cancer treatments.


                                                   Page 13 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 14 of 36




                                  IV. CLAIMS FOR RELIEF

                                         COUNT I
                                     INTERFEERNCE
                               IN VIOLATION OF THE FMLA
                                     (Against Interface)

                                                  37.

      Tucker re-alleges and incorporates, by reference, each of the foregoing

Paragraphs as if fully restated herein.

                                                  38.

      The FMLA prohibits employers from interfering with employees’ exercises

of rights under FMLA and provides that, when an employer acquires knowledge

than an employee may qualify for FMLA leave, the employer must evaluate whether

the employee qualifies for FMLA protection, provide notice to the employee of the

eligibility for and rights under the FMLA, as well as advise the employee of the

rights-and-responsibilities under the FMLA.

                                                  39.

      Because Tucker was required to care for his spouse diagnosed with cancer,

Tucker was entitled to take leave pursuant to the FMLA.




                                                   Page 14 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 15 of 36




                                                  40.

      At all times relevant to this action, the relationship between Tucker and

Interface was an employer-employee relationship within the meaning of the FMLA,

such that a cause of action exists where Interface is an employee as defined by the

FMLA, Tucker was an eligible employee as defined by the FMLA, and Defendants

interfered with Tucker’s entitlement to take leave pursuant to the FMLA.

                                                  41.

      At all times relevant to this action, Interface acted by and through its agents

and employees, including, but not limited to, Prestridge, each of whom acted in the

course and scope of their employment with and for Interface.

                                                  42.

      Tucker had an “entitlement to leave” as defined by the FMLA, 29 U.S.C. §

2612(a)(1) when Tucker was required to take care of Tucker’s wife, who was

diagnosed and receiving treatment for cancer, which is a serious health condition.

                                                  43.

      Tucker satisfied all FMLA prerequisites.




                                                   Page 15 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 16 of 36




                                                  44.

      In or about January-February 2019, Interface approved Tucker’s request for

intermittent FMLA leave while Tucker provided care to Tucker’s wife was receiving

treatment for cancer.

                                                  45.

      Defendants violated the FMLA by interfering with Tucker’s rights when

Defendants, while Tucker was on approved intermittent FMLA leave, prevented

Tucker from scheduling and working half-days so Tucker could provide care to his

wife who was receiving cancer treatment and failed to provide Tucker with notice

of Tucker’s rights-and-responsibilities while on FMLA leave.

                                                  46.

      Due to Defendants’ interference, Tucker was unable to exercise Tucker’s full

rights under FMLA in a meaningful way.

                                                  47.

      As a direct and proximate result of the above-described actions, Defendants

have deprived Tucker of an employment benefit.




                                                   Page 16 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 17 of 36




                                                  48.

      Additionally, Tucker has suffered and continues to suffer loss income in the

form of wages, health insurance, prospective retirement benefits, social security, and

other benefits, as well as humiliation, emotional pain, mental distress,

inconveniences, and mental anguish.

                                                  49.

      Defendants’ interferences were willful, deliberate, and intended to cause

Tucker harm and/or were committed with reckless disregard of harm caused to

Tucker, and in derogation of Tucker’s Federally-protected rights.

                                                  50.

      As a result, Tucker is entitled to both equitable and monetary relief for

Defendants’ violation of the FMLA, including, but not limited to, back pay, front

pay or reinstatements, attorney’s fees, and costs of litigation.

                                                  51.

      Tucker is also entitled to liquidated damages for Defendants’ violation of

Tucker’s rights under the FMLA because Defendants’ actions were willful violations

of the FMLA.




                                                   Page 17 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 18 of 36




                           COUNTS II AND III
                        RACE DISCRIMINATION
              IN VIOLATION OF TITLE VII AND SECTION 1981
                       (Against Defendant Interface)

                                                  52.

      Tucker re-alleges and incorporates herein, by reference, the preceding

Paragraphs as if set forth fully herein.

                                                  53.

      Title VII and Section 1981 prohibit employers from discriminating against an

employee based upon, inter alia, race, ethnicity, and/or national origin.

                                                  54.

      As an African-American male, Tucker is a member of a protected class under

Title VII and Section 1981.

                                                  55.

      At all relevant times, Tucker diligently performed and was qualified for the

position of Sample Coordinator with Interface.




                                                   Page 18 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 19 of 36




                                                  56.

      At all times relevant to this action, the relationship between Tucker and the

Interface was a relationship of “employee” to “employer” such that a cause of action

exists where discrimination on the basis of race is alleged to be the cause of an

adverse action directed to the employee by the employer.

                                                  57.

      During the course of Tucker’s employment, the Interface acted by and through

its agents and employees, including, but not limited to, Prestridge, each of whom

acted in the course and scope of their employment with and for Interface.

                                                  58.

      Tucker’s education, experience, skill, and performance exceeded that of other

non-African-American, similarly situated Interface employees, including, but not

limited to, Woodward, McClellan, Nelson, Dean, Young, and the other similarly

situated employees at Interface whose employment were not terminated or subjected

to repeated adverse employment actions.




                                                   Page 19 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 20 of 36




                                                  59.

      Despite Tucker’s qualifications and experience, Interface intentionally

discriminated against Tucker on the basis of race by, inter alia, subjecting Tucker to

unfair treatment compared to similarly-situated non-African-American employees,

subjecting Tucker to unjustified counseling write-ups, terminating Tucker’s

employment, as well as other unlawful actions based solely upon race and/or

ethnicity.

                                                  60.

      Tucker was treated less-favorably than similarly-situated, non-African-

American Interface employees in violation of Title VII and Section 1981.

                                                  61.

      Defendants’ conduct adversely impacted the terms, conditions, and privileges

of Tucker’s employment with Interface.

                                                  62.

      Defendants’ actions constitute unlawful race discrimination in violation of

Title VII and Section 1981.




                                                   Page 20 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 21 of 36




                                                   63.

        Defendants willfully and wantonly disregarded Tucker’s statutory rights and

Defendants’ discrimination was undertaken in bad faith.

                                                   64.

        As a direct and proximate result of the above-described unlawful employment

practices, Tucker has suffered and continues to suffer the indignity of race

discrimination, the invasion of the right to be free from race discrimination,

humiliation, emotional pain, mental distress, inconveniences and mental anguish, for

which Tucker is entitled to recover.

                                                   65.

        Defendants’ intentional and illegal conduct entitles Tucker to compensatory

damages, as well as any and all other remedies available under Title VII and Section

1981.

                                                   66.

        Defendants’ actions with regard to Tucker demonstrate willful misconduct,

malice, fraud, wantonness, oppression, and a complete lack of care entitling Tucker

to an aware of punitive damages to deter, punish, and penalize Interface for and from

similar future conduct.


                                                    Page 21 of 36
        Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                              Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 22 of 36




                                         COUNT IV:
                                   AGE DISCRIMINATION
                               IN VIOLATION OF THE ADEA
                                 (Against Defendant Interface)

                                                  67.

      Tucker re-alleges and incorporate herein, by reference, the preceding

Paragraphs as if set forth fully herein.

                                                  68.

      At all relevant times, Tucker was in a protected age group, exceeding the age

of forty (40) years old, and was qualified for employment with Interface as a Carpet

Sampler and other positions.

                                                  69.

      At all relevant times, the relationship between Tucker and Interface was a

relationship of “employee” to “employer” such that a cause of action exists where

discrimination on the basis of age is alleged to be the cause of an adverse action

directed to the employee by the employer.

                                                  70.

      At all relevant times, Interface acted by and through its agents and employees,

each of whom acted in the course and scope of their employment with and for

Interface.

                                                   Page 22 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 23 of 36




                                                  71.

      Despite Tucker’s education, experience, performance, and qualifications.

Interface violated the ADEA by, inter alia, requiring Tucker to perform duties

outside of Tucker’s job description, counseling and writing-up Tucker without

justification, terminating Tucker’s employment, and subjected Tucker to other

adverse employment actions based upon Tucker’s age.

                                                  72.

      Meanwhile, Interface has shown, and continues to show, favoritism to

similarly situated, younger Coordinators, Technicians, and other Interface

employees described herein.

                                                  73.

      As a direct and proximate result of Interface’s conduct, Tucker has suffered

and will continue to suffer damages, including, but not limited to, emotional distress,

inconveniences, loss of income and benefits, humiliation, and other indignities.




                                                   Page 23 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 24 of 36




                                                  74.

      Tucker is entitled to an award of back pay and benefits, injunctive relief,

attorneys’ fees, and all other appropriate damages, remedies, and other relief

available under the ADEA and all federal statutes providing remedies for violations

of the ADEA.

                                                  75.

      Furthermore, Interface’s conduct was “willful” as defined under the ADEA

and, therefore, Tucker is entitled to liquidate damages in an amount equal to

compensatory damages.

                  COUNTS V, VI, VII, AND VIII
                         RETALIATION
    IN VIOLATION OF FMLA, TITLE VII, SECTION 1981, AND ADEA
                   (Against Defendant Interface)

                                                 76.

      Tucker re-alleges and incorporates by reference each of the foregoing

Paragraphs as if fully restated herein.




                                                   Page 24 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 25 of 36




                                                 77.

      The FMLA, Title VII, Section 1981, and the ADEA prohibit employers from

retaliating against an employee who opposes an employment practice prohibited by,

or exercise or attempt to exercise rights, under the FMLA Title VII, Section 1981,

and the ADEA.

                                                 78.

      At all relevant times, Tucker was an eligible employee who was entitled to

leave pursuant to the FMLA to care for Tucker’s wife who was diagnosed with and

receiving treatment for cancer, a serious health condition.

                                                 79.

      As sixty-two (62) year old African-American, Tucker is a member of

protected classes under Title VII, Section 1981, and the ADEA.




                                                   Page 25 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 26 of 36




                                                 80.

      During the relevant period, the relationship between Tucker and Interface was

an employer-employee relationship within the meaning of the FMLA, Title VII,

Section 1981, and the ADEA, such that a cause of action exists where retaliation on

the basis of opposing discrimination, reporting discrimination, and/or exercising

protected Federal rights are alleged to be the causative agent of adverse employment

action(s) directed to Tucker by Defendants.

                                                 81.

      During the course of Tucker’s employment, Interface, including Interface’s

agents and employees, unlawfully and knowingly discriminated against Tucker

based upon, among other things, race and age in violation of, inter alia, Title VII,

Section 1981, and the ADEA.

                                                 82.

      During the course of Tucker’s employment, Interface, including Interface’s

agents and employees, unlawfully and knowingly interfered with Tucker’s

entitlement to leave pursuant to the FMLA.




                                                   Page 26 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 27 of 36




                                                 83.

      Tucker complained to Interface’s employees, including, but not limited to

Hall and Interface’s HR Manager, about unlawful employment practices based upon

race and age, as well as the interference with FMLA leave.

                                                 84.

      Following Tucker’s complaints about, among other things, unlawful

employment practices based on race and age, Defendants took additional adverse

employment actions against Tucker, including, but not limited to, unjustified

counseling and write-ups, negative comments, preventing Tucker from working

overtime, micromanagement, prohibiting Tucker from taking approved intermittent

FMLA leave, as well as the termination of employment based solely upon

complaints of interference, race discrimination, and age discrimination in violation

of, inter alia, the FMLA, Title VII, Section 1981, and the ADEA.

                                                  85.

      Defendants’ adverse employment actions against Tucker constitute unlawful

retaliation against Tucker in violation of, inter alia, the FMLA, Title VII, Section

1981, and the ADEA.




                                                   Page 27 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 28 of 36




                                                   86.

         Defendants’ retaliatory actions were willful, deliberate, and intended to cause

Tucker harm and/or were committed with reckless and wanton disregard of the harm

causes to Tucker in derogation of Tucker’s Federally-protected rights.

                                                   87.

         Defendants’ discriminatory and retaliatory actions were undertaken in bad-

faith.

                                                   88.

         The retaliation to which Tucker was subjected by Defendants entitle Tucker

to all appropriate relief afforded under the law.

                                                   89.

         As a result of Defendants’ intentional and unlawful actions, Tucker has

suffered lost compensation and other benefits of employment, physical and

emotional distress, inconvenience, humiliation, damage to reputation, other

indignities, as well as past and future pecuniary losses.




                                                     Page 28 of 36
         Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                               Complaint for Damages
    Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 29 of 36




                                                 90.

      Defendants’ actions with respect to Tucker have demonstrated willful

misconduct, malice, fraud, wantonness, oppression, and a complete want of care,

and thus, Tucker is entitled to an award of punitive damages to deter, punish, and

penalize Defendants for and from similar future conduct.

                             COUNT IX:
       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
     IN VIOLATION OF THE LAWS OF THE STATE OF GEORGIA
             (Against Defendants Interface and Prestridge)

                                                  91.

      Tucker re-alleges and incorporates, by reference, each and every preceding

Paragraph of the Complaint as if set forth fully herein.

                                                  92.

      Defendant’s statements, conduct, and behavior, by and through Defendant’s

agents, representatives, and/or employees, towards Tucker were intentional and

reckless, extreme and outrageous, causing Tucker severe shame, humiliation,

embarrassment, and emotional distress of a nature that no person should endure.




                                                   Page 29 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 30 of 36




                                                  93.

      Defendant’s statements, conduct, and behavior, by and through Defendant’s

agents, representatives, and/or employees, towards Tucker demonstrate, among

other things, a “retaliatory animus.”

                                                  94.

      At all relevant times, the Parties had a special, employer-employee

relationship, wherein Defendants had control over Tucker and Tucker’s income

and/or livelihood.

                                                  95.

      When engaging in the intentional, reckless, extreme, and outrageous conduct

towards Tucker, Defendants knew that Tucker was dependent upon the income

received from Interface.

                                                  96.

      Defendant repeatedly assigned Tucker duties and responsibilities outside the

scope of Tucker’s employment, subjected Tucker to discriminatory, retaliatory, and

harassing conduct, subjected Tucker to unjustified counseling and write-ups,

subjected Tucker to unjustified adverse employment actions, terminated Tucker’s

employment, and subjected Tucker to other unlawful and tortious conduct.


                                                   Page 30 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 31 of 36




                                                  97.

      Defendants knew or should have known that such conduct would result in the

severe emotional distress suffered by Tucker.

                                                  98.

      As a result of Defendants’ conduct, Tucker has and will continue to suffer

severe emotional distress and other damages for which Tucker is entitled to recover.

                                  COUNT X
                 NEGLIGENT RETENTION AND SUPERVISION
                     IN VIOLATION OF GEORGIA LAW
                         (Against Defendant Interface)

                                                  99.

      Tucker re-alleges and incorporates, by reference, each and every preceding

Paragraph of the Complaint as if set forth fully herein.

                                                 100.

      As a result of the actions taken by Defendants, Tucker is suffering, among

other things, discrimination based on race and age, as well as severe emotional

distress.




                                                   Page 31 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 32 of 36




                                                 101.

      Interface owed Tucker a duty to hire, retain, and supervise employees who

would lawfully conduct themselves and not engage in discriminatory or tortious

conduct.

                                                 102.

      By negligently retaining and supervising its employees, including, but not

limited to Prestridge, Interface breached its duty to hire, retain, and supervise

employees who would lawfully behave.

                                                 103.

      Interface knew or, in the exercise of ordinary diligence, should have known

of the propensity of its employees, including, but no limited to, Prestridge, to engage

in unlawful conduct against Tucker.

                                                 104.

      By failing to engage in any corrective or remedial action, Interface ratified,

condoned, and/or adopted its employees’ unlawful conduct.




                                                   Page 32 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 33 of 36




                                                 105.

      As a direct and proximate result of Interface’s negligent retention and

supervision of its employees, as well as the failure to take any remedial or corrective

action with respect to the known unlawful actions taken by employees, including,

but not limited to, Prestridge, Interface suffered damages.

                                                 106.

      Interface’s negligent conduct entitles Tucker to compensatory damages,

punitive damages, as well as any and all other remedies available under the law.

                                          PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully demand a trial by jury and request the

following relief:

      (a)      That the Clerk of the Court issue summons and original process, served

               upon Defendants and any other person or entity the Court deems

               necessary in accordance with the law;

      (b)      That the Court grant declaratory judgment that Plaintiff’s rights under,

               among other laws, Title VII, Section 1981, the ADEA, and the laws of

               the State of Georgia were violated;




                                                   Page 33 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 34 of 36




 (c)     That the Court award Plaintiff compensatory damages for all injuries

         suffered as a result of Defendants’ unlawful conduct;

 (d)     That the Court award back pay, including, but not limited to, unpaid

         back wages, lost income, bonuses, incentive compensation, pension,

         social security, and other benefits in amounts to be shown at trial;

 (e)     That the Court award liquidated damages equal to back pay and lost

         benefits based upon Defendants’ willful violations of Title VII, Section

         1981, the ADEA, and the laws of the State of Georgia;

 (g)     That the Court award punitive damages in an amount reasonable and

         commensurate with the harm done and calculated to be sufficient to

         deter such future conduct;

 (h)     That the Court award pre-judgment interest on any monetary award;

 (i)     That the Court grant a trial by jury as to all triable issues of fact; and

 (j)     Further and additional relief as may be just and appropriate.




                 [SIGNATURE ON THE FOLLOWING PAGE]


                                             Page 34 of 36
 Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                       Complaint for Damages
Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 35 of 36




 Respectfully submitted, this 26th day of July, 2021.

                                              MOLDEN & ASSOCIATES

                                               /s/ Regina S. Molden
                                              REGINA S. MOLDEN
                                              Georgia Bar No. 515454
                                              T. ORLANDO PEARSON
                                              Georgia Bar No. 180406
                                              Peachtree Center – Harris Tower, Suite 1245
                                              233 Peachtree Street, NE
                                              Atlanta, Georgia 30303
                                              (404) 324-4500
                                              (404) 324-4501 (facsimile)
                                              Email: rmolden@moldenlaw.com
                                              Email: topearson@moldenlaw.com

                                              Counsel for Plaintiff Rickey L. Tucker




                                             Page 35 of 36
 Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                       Complaint for Damages
     Case 3:21-cv-00117-TCB-RGV Document 1 Filed 07/26/21 Page 36 of 36




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 RICKEY L. TUCKER,

                         Plaintiff,

                vs.                                       CIV. ACTION NO. _______________

 INTERFACEFLOR, LLC,                                      JURY TRIAL DEMANDED
 doing business as Interface, and
 JOHNNY PRESTRIDGE,

                         Defendants.


                 LOCAL RULE AND SERVICE CERTIFICATION

      The undersigned counsel certifies that this document has been prepared in

accordance with the Local Rules and that the foregoing First Amended Complaint for

Damages has been filed with the Clerk using the CM/ECF system which will notify

the attorney(s) of record.

      Respectfully submitted, this 26th day of July, 2021.

                                                    MOLDEN & ASSOCIATES


                                                    T. ORLANDO PEARSON
                                                    Georgia Bar No. 180406



                                                   Page 36 of 36
       Tucker v. Interface, Inc., and Prestridge., U.S. District Court for the Northern District of Georgia
                                             Complaint for Damages
